Title: [Diary entry: 2 May 1787]
From: Washington, George
To: 

Wednesday 2d. Mercury at  in the Morning— at Noon and  at Night. Cooler than yesterday, and clear Wind being at No. West. Rid to the Fishing landing where few fish were caught and to the Ferry, French’s & Dogue run Plantations—also to the Carpenters. At the Ferry, the Work going on as yesterday except that the drill plow having finished the No. end (beyond a sml. branch) was stopped till the harrow could make head before it. In the meanwhile the Plow man went to crossing in the other part of the field which was intended for Corn in the common way, 5 feet, a Plow was listing in Stony field part of No. 1—Women &ca. working in the New grd.  At French’s, the same work going on as yesterday. At Dogue run the same. The drill plow about Noon had got on the East side of the road leading up to the Houses. The Oats every where in strong and moist land seem to thrive; but appear at a std. elsewhere. The Barley at French’s look well. And the Cape wheat at Dogue run is forwarder than the common Wheat; but not more branched—perhaps less so, and of a paler green. It was, as has been observed before, more eaten by the Sheep and other Stock that had been fed upon the field than any of the other—whether owing to any peculiar taste or to its being generally forwarder cannot be determined with precision. A Mr. Wilson of Elizabh. Town, in the State of New Jersey called here to know on wht. terms I would dispose of my tract of Land in Fayette & Washington Counties. These I gave him agreeably to what I had mentioned in my letter to Colo. Jno. Cannon. At Fredericksburgh, I was informed by Mr. Chs. Yates, a Gentleman on whose veracity entire confidence may be placed, that he has tried the experiment of raising Irish Potatoes by laying them on unbroken, hard, or grassy ground & covering them with straw and found them to succeed admirably. The following he gave as an instance—viz.—an irregular piece of ground 28 of his Steps one way which he computed might be abt. 23 yards—18 wide at one end, and 8 or 10 at the other, reduced in the same proportion will not exceed 255 sqr. yards. These he says produced 36 bushls. of fine large well tasted Potatoes, and 12 bushl. of Seed Potatoes. In this proportion an Acre would yield 900 Bushels but as Mr. Yates said that he computed at the time upon 700 bushls. it is probable there may be some mistake as to measurement of the ground or Roots. The way he managed was this—In April he laid the Seed Potatoes (after cutting them in the usual manner) on the ground (no matter what sort of land he thinks) in rows 2 feet a sunder, and the cuttings 8 or 9 inches apart in the rows. The whole of this Space was then covered 6 inches thick with straw. When the Potatoe vines had risen 6 Inches through this bed of straw another layer of equal thickness—that is 6 inches—was spread between the rows and close up to the Stems—after which nothing more was done with them. The Land on which these Potatoes grew was perfectly cleansed of weeds &ca. when the Potatoes and Straw were taken of and ameliorated. Mr. Yates also mentioned another matter worthy of attention, respecting Potatoes; which was discovered accidentally—viz.—that some in a Corn field which had remained over (being left when the rest were dug, or unattended to) being covered with Corn

stalks in the usual manner when they are cut down and thrown into heaps grew (the tops) through the stalks and yielded abundantly of very fine Potatoes. Query whether this covering, laid on thicker will not do instead of Straw. It seems to be agreed by the farmers about Fredericksburgh that 6 bushels of Clover in the pug, or chaff is equal to 16 lbs. of clean Seed and that either is sufficient for an Acre. Colo. Carter sows 2 Bushels of Orchard grass (when alone) to an Acre and One peck when unmixed with other Seed, of Timothy. When clover and Orchard grass are sown together he gives 10 lb. of the first and a bushel of the latter. Sowed the Turnip patch, and last years Cowpens in front of the Mansion house with Oats 11 bushels—Orchard Grass 3 Bushels, and Clover 1 Bushel. The qty. of ground my Farmer thinks is near 4 Acres but I believe this is large guessing. Perhaps there may be about .